DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,296,457 (hereinafter Sasanka) in view of US Patent Application Publication No. 2008/0028151 (hereinafter Hino).
As per claim 1, Sasanka teaches a cache memory  (Sasanka; Figure 1 Item 104) comprising a main unit storing a copy of part of data stored in a memory space (Sasanka; Figure 1 Item 106, Col 2 Lines 21-23) to be accessed, on a cache line-by-cache line basis, the memory space being divided into a 
Sasanka does not explicitly teach wherein the main unit stores a memory address information associated with the part of the data.
However, Hino teaches a cache memory system in which a main cache memory includes a memory address information storage associated with a stored part of data (Hino; Figure 5 Item 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sasanka to include the memory address storage because doing so allows for verifying a cache hit or miss (Hino; Figure 5 and Paragraph [0074]).

As per claim 2, Sasanka also teaches wherein the address generation unit includes: an address translation information storage storing the address translation information representing association between a range of memory addresses of each of the plurality of memory regions and a range of cache lines (Sasanka; Figure 2); and an address translator (Sasanka; Figure 1 Item 114) configured to generate the cache memory address by translating a portion of the memory address specified by the external 

As per claim 3, Sasanka also teaches wherein a mapping scheme of the cache memory is set-associative mapping or direct mapping (Sasanka; Col 2 Lines 40 – 41), the memory address includes a tag in upper bits (Sasanka; Figure 2 Item 204), an index in middle bits (Sasanka; Figure 2 Item 206), and an offset in lower bits (Sasanka; Figure 2 Item 208), and the address translator is configured to generate the cache memory address by translating the index of the memory address specified by the access request, based on the address translation information (Sasanka; Figure 4 Item 410).

As per claim 6, Sasanka teaches a cache memory control method comprising receiving a memory address in a memory space specified by an external request (Sasanka; Col 2 Lines 12 – 20), the memory space (Sasanka; Figure 1 Item 106) being divided into a plurality of regions (Sasanka; Figure 1 Items 118A – 118D), different ranges of cache lines of a cache (Sasanka; Figure 1 Item 106) being associated with the different memory regions (Sasanka; Col 3 Line 64 – Col 4 Line 6); determining which memory region among the plurality of memory regions the received memory address belongs to (Sasanka; Col 3 Lines 45-47); based on the determined memory region, translating a portion of the memory address specified by the external access request or adding additional information to the memory address specified by the external access request, to generate a cache memory address (Sasanka; Figure 4 Items 406 – 410, Col 5 Lines 51 – 64, Col 6 Lines 52 – 60); and selecting one or more cache lines of the cache according to the cache memory address (Sasanka; Figure 4 Item 410, Col 6 Lines 58 – 60).
Sasanka does not explicitly teach determining whether a cache hit has occurred, based on memory address information stored in the selected one or more cache lines.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sasanka to include the cache hit determination because doing so is a normal function of a cache memory system.

As per claim 7, Sasanka also teaches storing address translation information into an address translation information storage, the address translation information representing association of a range of memory addresses of each of the plurality of memory regions and a range of cache lines (Sasanka; Figure 2), wherein generating the cache memory address includes generating the cache memory address based on the address translation information (Sasanka; Figure 4 Items 406 – 410).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,296,457 (hereinafter Sasanka) in view of US Patent Application Publication No. 2008/0028151 (hereinafter Hino), and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
As per claim 4, Sasanka in combination with Hino teaches the system as described per claim 2 (see rejection of claim 2 above).  Sasanka also teaches the memory address includes a tag in upper bits (Sasanka; Figure 2 Item 204) and an offset in lower bits (Sasanka; Figure 2 Items 208), and the address translator generates the cache memory address by adding additional information to the memory address specified by the access request, based on the address translation information (Sasanka; Figure 4 Item 410, Col 5 Line 7 – Col 6 Line 5).
Sasanka in combination with Hino does not explicitly teach wherein the mapping scheme of the cache memory is fully associative mapping.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sasanka in combination with Hino to include the fully associative mapping because doing so is a well-known and widely used cache mapping scheme.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,296,457 (hereinafter Sasanka) in view of US Patent Application Publication No. 2008/0028151 (hereinafter Hino), and further in view of US Patent No. 8,250,332 (hereinafter Plondke).
As per claim 5, Sasanka in combination with Hino teaches the system as described per claim 3 (see rejection of claim 3 above).  Sasanka also teaches wherein the main unit includes a data storage storing data on a cache line-by-cache line basis (Sasanka; Figure 1 Item 104).
Sasanka in combination with Hino does not teach a tag storage storing tag information included in a memory address which is associated with the data stored in the data storage; a line selector configured to select one or more cache lines, based on an index of the cache memory address or the additional information; and a tag comparator/data selector configured to compare a tag included in the cache memory address and tags of the selected one or more cache lines to determine whether a cache hit has occurred, and, on a cache hit, select data based on an offset of the cache memory address.
However, Plondke teaches a cache system (Plondke; Figure 2 Item 204) including tag storage storing tag information included in a memory address which is associated with the data stored in the data storage (Plondke; Figure 2 Item 220); a line selector configured to select one or more cache lines, based on an index of the cache memory address or the additional information (Plondke; Figure 3 Item 314, Col 8 Lines 45 – 56); and a tag comparator/data selector configured to compare a tag included in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sasanka in combination with Hino to include the tag storage because doing so allows for quick determination of cache hits or misses (Plondke; Col 6 Lines 27 – 32).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,296,457 (hereinafter Sasanka) in view of US Patent Application Publication No. 2008/0028151 (hereinafter Hino), further in view of Applicant’s Admitted Prior Art (hereinafter AAPA), and further in view of US Patent No. 8,250,332 (hereinafter Plondke).
As per claim 8, Sasanka in combination with Hino and AAPA teaches the system as described per claim 4 (see rejection of claim 4 above).  Sasanka also teaches wherein the main unit includes a data storage storing data on a cache line-by-cache line basis (Sasanka; Figure 1 Item 104).
Sasanka in combination with Hino and AAPA does not teach a tag storage storing tag information included in a memory address which is associated with the data stored in the data storage; a line selector configured to select one or more cache lines, based on an index of the cache memory address or the additional information; and a tag comparator/data selector configured to compare a tag included in the cache memory address and tags of the selected one or more cache lines to determine whether a cache hit has occurred, and, on a cache hit, select data based on an offset of the cache memory address.
However, Plondke teaches a cache system (Plondke; Figure 2 Item 204) including tag storage storing tag information included in a memory address which is associated with the data stored in the data storage (Plondke; Figure 2 Item 220); a line selector configured to select one or more cache lines, based on an index of the cache memory address or the additional information (Plondke; Figure 3 Item 314, Col 8 Lines 45 – 56); and a tag comparator/data selector configured to compare a tag included in the cache memory address and tags of the selected one or more cache lines to determine whether a cache hit has occurred, and, on a cache hit, select data based on an offset of the cache memory address (Plondke; Figure 3 Item 320, Col 8 Lines 24 – 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sasanka in combination with Hino and AAPA to include the tag storage because doing so allows for quick determination of cache hits or misses (Plondke; Col 6 Lines 27 – 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181